Broylbs, C. J.,
dissenting. “If the plaintiff by ordinary care could have avoided the consequences to himself by the defendant’s negligence, he is not entitled to recover.” Code, § 105-603. “Although a county may have failed to take from the contractor building a bridge a bond to keep it in repair, as required by law, yet if a person, whose mule was injured on such bridge, by the exercise of ordinary care and diligence, could have avoided the injury, he could not recover.” County of Macon v. Chapman, 74 Ga. 107. In my opinion, the plaintiff’s own testimony, adduced on cross-examination (and properly construed most strongly against him since he was a party to the case), demanded a finding that by the exercise of ordinary care he could have avoided the consequences to *595himself caused by the defendant’s negligence. The verdict in his favor was contrary to law and the evidence, and the refusal to grant a new trial on the general grounds was error.